Citation Nr: 1435900	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  10-03 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Continued apportionment of compensation benefits for spouse and children prior to April 1, 2010.  


REPRESENTATION

Appellant (Veteran) represented by:  Pennsylvania Department of Military and Veterans Affairs
Appellee represented by: Pro Se


ATTORNEY FOR THE BOARD

N. Kroes, Senior Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to November 1978 and from April 1980 to April 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which in relevant part continued a $400 apportionment of compensation benefits to the appellee, S.K. (initials used to protect privacy).  The Veteran disagreed with S.K. receiving an apportionment of his benefits.  

The Board notes that the Veteran did not file a substantive appeal within the time limits prescribed by regulation.  See 38 C.F.R. § 20.501(b) (2014).  Nevertheless, the RO accepted the untimely substantive appeal, and therefore, the Board will consider the claim as being on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  

A January 2010 report of contact indicates that the Veteran's representative requested a hearing before a Decision Review Officer (DRO) on behalf of the Veteran.  The record reflects that the Veteran failed to report to the scheduled hearing.  In an April 2014 letter and the May 2014 Supplemental Statement of the Case the RO erroneously suggested that the Veteran had requested a hearing before the Board.  The January 2010 report of contact reflects that the Veteran requested a hearing with a DRO and not with the Board.  Therefore, the Board finds no outstanding hearing requests.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the parties if further action is required.




REMAND

The Board notes that a claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102 (2013); see also 38 C.F.R. §§ 20.500-20.504; 20.713 (2013).  In contested claims, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.  All interested parties will also be furnished with a copy of the statement of the case if a notice of disagreement if filed.  38 C.F.R. § 19.101.  In this case, S.K. has not received copies of certain documents as required by regulation.  Because VA has not fulfilled its obligations under the procedures relating to contested claims, this claim must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the claims file and ensure that all contested claims procedures have been followed.  S.K. should be provided copies of the February 3, 2009, letter in which the RO notified the Veteran of the amount of his benefits withheld for apportionment, the October 27, 2009, statement of the case, and the May 28, 2014, supplemental statement of the case. 
 
2.  The AOJ should request that the Veteran and S.K. submit information pertinent to the claim for continued apportionment of compensation benefits for spouse and children prior to April 1, 2010, such as net worth, annual income and expenses, explanation of any possible hardships if apportionment is or is not made, and custody and living arrangements of the children during the relevant period.  An appropriate time for response should be allowed.  

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  S.K. should also be provided a copy of the supplemental statement of the case.  

The parties have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



